Citation Nr: 0029510	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  00-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 8, 1974 to August 
22, 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that denied the veteran's claims of entitlement to 
service connection for a nervous disorder and a left knee 
disability.  A notice of disagreement was received in 
November 1999.  A statement of the case was issued in January 
2000.  A substantive appeal was received from the veteran in 
February 2000.  

In September 2000, this case was advanced on the docket by 
order of the Deputy Vice Chairman of the Board pursuant to 
38 C.F.R. § 20.900(c) (1999).  A hearing was held before the 
Veterans Law Judge in October 2000.  


REMAND

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  Certain disabilities, to included arthritis and 
psychoses, that became manifest to a compensable degree 
within one year of active duty shall be considered to have 
been incurred in that period of active duty. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.309 (1999).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The claims folder reflects that the veteran attended the 
United States Military Academy at West Point from July 8, 
1974 to August 22, 1974.  He and his representative contend, 
in substance, that the veteran injured his left knee jumping 
from a helicopter while out in the field at West Point, and 
that he was first diagnosed with psychiatric disorders while 
there, primarily due to hazing.  The veteran stated that he 
was treated for these disabilities at the U.S. Army Hospital 
at West Point.  

The Board notes that none of the veteran's service medical 
records have been associated with the record.  Correspondence 
received from the U.S. Army Medical Department Activity in 
West Point indicates that these records had been retired to 
the National Personnel Records Center in St. Louis, Missouri 
(NPRC).  While the veteran has indicated that he made an 
attempt to collect these records from NPRC to no avail, there 
is no indication of record that the RO made any such attempt.  

Further, the record reflects that the veteran was awarded 
benefits from the Social Security Administration (SSA) in 
1992.  However, none of the records from SSA have been 
associated with the claims folder.  

Finally, it is apparent that the veteran has not undergone 
any appropriate VA examinations in order to determine the 
nature of his alleged disabilities, or their etiologies.   

In this regard, it is noted that recently, Congress amended 
38 U.S.C.A. § 5107 to reflect that VA has a duty assist a 
claimant in developing all facts pertinent to a claim for 
benefits, to include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  However, a claim may be 
decided without providing assistance under this subsection 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  See H.R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).  

As such, the Board determines that the RO should make an 
attempt to obtain the veteran's service medical records from 
NPRC and from any other appropriate sources (during the 
October 2000 hearing the veteran mentioned that he attempted 
to gather records from an outfit in Virginia).  The Board 
also finds that appropriate VA examinations should be 
accomplished, and that SSA records should be associated with 
the claims folder.  Cf.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In readjudicating these claims after the development 
described above, the Board points out that the recent 
amendment to 38 U.S.C.A. § 510(a) eliminated the statutory 
requirement that a "well-grounded" prior to adjudication on 
the merits; hence, these claims are to be adjudicated on the 
merits. 

Finally, the RO is reminded of the heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule due if the veteran's (possibly pertinent) 
service medical records are not located.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In view of all of the above, this matter is remanded to the 
RO for the following action:  


1.  The RO should contact the NPRC, the 
U.S. Army Hospital at West Point, and all 
other appropriate sources (to include the 
"outfit in Virginia" referred to by the 
veteran during the October 2000 hearing) 
to obtain all of the veteran's existing 
service medical records.  

2.  The RO should take the appropriate 
steps to associate with the claims folder 
the medical evidence and any other 
documents reviewed or generated by SSA in 
their 1992 decision that found the 
veteran disabled for SSA purposes.

3.  After associating with the record all 
additional records received pursuant to 
the development requested in paragraphs 1 
and 2, above, the veteran should be 
scheduled to undergo a VA orthopedic 
examination to determine the current 
nature, extent, and etiology of any 
current left knee disability.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
set forth in detail.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examiner.  Following 
review of the claims file, and 
examination of the veteran, the physician 
should offer an opinion as to the likely 
etiology of any current left knee 
disability.  All examination findings, 
along with the complete rationale for any 
opinion offered and conclusion reached, 
should be set forth in a typewritten 
report.  

4.  After associating with the record all 
additional records received pursuant to 
the development requested in paragraphs 1 
and 2, above, the veteran should be 
scheduled to undergo a VA psychiatric 
examination to determine the current 
nature, extent, and etiology of any 
current psychiatric disability.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
set forth in detail.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examiner.  Following 
review of the claims file, and 
examination of the veteran, the physician 
should offer an opinion as to the likely 
etiology of any current psychiatric 
disability.  All examination findings, 
along with the complete rationale for any 
opinion offered and conclusion The 
veteran should also be scheduled to 
undergo a VA psychiatric examination to 
determine the current severity of his 
psychiatric disorder(s).  All findings 
should be reported in detail, and the 
examiner is requested, to the extent 
possible, to offer an opinion as to the 
etiology of the veteran's psychiatric 
disorder(s).  It is requested that the 
examiner completely review the claims 
folder prior to the examination.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claims 
for service connection for a nervous 
disorder and for a left knee disability 
in light of all pertinent evidence and 
legal authority, to include the recent 
amendment to 38 U.S.C.A. § 5107, cited to 
above.  In reviewing these claims on the 
merits, the RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

6.  If any benefit sought by the veteran 
continues to be denied, then he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


